Citation Nr: 0915774	
Decision Date: 04/27/09    Archive Date: 05/07/09

DOCKET NO.  05-31 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active duty from July 1982 to December 1982, 
with various periods of active duty for training (ACDUTRA) in 
the Marine Corps Reserves between 1983 and 1988.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado, that denied entitlement to service connection for a 
disability of the lumbar spine, a bilateral knee disability, 
a bilateral ankle disability and bilateral flat feet.  

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.

When the case was initially before the Board in August 2007, 
the claims of service connection for a bilateral knee 
disability, a bilateral ankle disability, and bilateral flat 
feet were denied.  The claim of service connection for a 
lumbar spine disability was remanded back to the RO for 
additional development of the record.  


FINDING OF FACT

The Veteran's current low back disability was not first shown 
during service or within a year following discharge from 
service, and the competent medical evidence of record 
indicates that the Veteran's low back degenerative disk 
disease of the lumbosacral spine is less likely than not 
related to military service or any event or condition of 
military service.  





CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability are not met.  38 U.S.C.A. § § 1110, 1112, 
1131, 5102, 5103, 5103A, 5106, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.6, 3.303 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2004.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

Although the initial pre-adjudicatory notification did not 
advise the Veteran of the laws regarding degrees of 
disability or effective dates for any grant of service 
connection, a subsequent duty-to-assist letter was sent to 
the Veteran in March 2006 that complied with the requirements 
of Dingess v. Nicholson, 19 Vet. App. 473 (2006) advising the 
Veteran how VA assigns initial disability ratings and 
effective dates for grants of service connection.  The March 
2006 notice was followed by additional Supplemental 
Statements of the Case, a subsequent duty-to-assist letter in 
September 2007 and another supplemental statement of the case 
in January 2009.  

VA has obtained service medical records, assisted the Veteran 
in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of his disability, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the Veteran has not contended otherwise.  

In February 2009, the Veteran submitted a statement directly 
to the Board without a waiver of review by the Agency of 
Original Jurisdiction (AOJ).  As discussed in detail below, 
the statement does not contain any relevant evidence that 
must first be reviewed by the AOJ to avoid prejudice to the 
Veteran.  In essence, the Veteran simply reiterated his 
sincere belief that his current back disability began during 
service.  The Veteran also requested another VA examination; 
however, for reasons set forth below, no additional VA 
examination is necessary.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.




II.  Service Connection

The Veteran seeks service connection for a low back 
disability.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§   1110, 1131; 38 C.F.R. § 3.303.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2).  Active military, naval, or air service 
includes active duty, any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
the line of duty, and any period of inactive duty training 
during which the individual was disabled or died from an 
injury incurred or aggravated in the line of duty. 38 
U.S.C.A. § 101(24); see also 38 C.F.R. § 3.6(a) (1999).  
ACDUTRA includes full-time duty performed by members of the 
National Guard of any State. 38 C.F.R. § 3.6(c)(3).

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated while 
performing ACDUTRA. 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
arthritis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) competent evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran asserts that his current low back disability 
began during service.  The record reveals that the veteran 
currently suffers from disc bulges at L4-5 and L5-S1, 
superimposed on developmental canal narrowing.  Posterior 
annular tears were noted at both of those levels, but there 
was no discrete herniation.  Additionally, there was 
resultant mild bilateral neural foraminal narrowing at L4-5.  
Mild central narrowing was also observed.

Regardless of the exact diagnosis of the current low back 
disability, the question is when the current disability began 
and whether any in-service incident is related to any 
currently diagnosed back disability.  

Service treatment records are silent as to any back injury, 
complaints, findings, or diagnosis of back pain.

Various medical examination reports associated with a claim 
for social security disability, reveal that the Veteran's 
back pain began long after discharge from service.  A July 
2002 questionnaire reveals that the Veteran sought treatment 
for back pain related to a work injury, and reported that his 
back pain had been present before, in 1989, and that it was 
related to his job.  

A May 2003 examination report noted that the Veteran's back 
pain began in July 2002 as a result of a work-related injury.  

A July 2003 examination report reveals that the Veteran 
injured his back in July 2002 after years of working for an 
automotive company changing and lifting heavy tires.  He was 
followed by a private doctor and disc pathology was noted in 
early 2003.

In stark contrast to the above, the Veteran submitted a 
statement received in May 2004, from one of the Veteran's 
private practitioners who indicated that the Veteran's six-
year period in the Marines, during which time he went on 30 
mile marches carrying up to 125 lbs., caused him to develop 
flat feet, pain in his knees and ankles, and back pain.  It 
appears that this medical opinion is based solely on the 
Veteran's self-reported history because it is inconsistent 
with the objective evidence of record.  None of the service 
treatment records show complaints of knee pain, ankle pain, 
back pain or flat feet during service, and there is no 
evidence of any findings, complaints, diagnosis, or treatment 
for these conditions until many years after discharge from 
service.  Moreover, all of the other examinations of record 
indicate that the Veteran variously reported that his back 
pain began in 1989 or 2002 as a result of work-related 
injuries.  

Nevertheless, one of the Veteran's fellow servicemen provided 
a memo to the RO in April 2005 indicating that he served with 
the Veteran during active duty reserves from 1984 to 1988, 
and during that time, there were numerous occasions when the 
Veteran complained about his feet and back giving him pain.  

In addition, the Veteran testified at his personal hearing 
before the undersigned in May 2007 that his back pain began 
during service when he fell off of a bunk and landed on his 
feet.  

Given the Veteran's contentions, as well as the lay statement 
of the fellow serviceman regarding the Veteran's numerous 
complaints of pain in service, the Veteran was scheduled for 
a VA examination to obtain a competent medical opinion 
regarding the likely etiology of the current back pain.  

The VA examination was held in October 2008.  The examiner 
reviewed the claims file and all other available medical 
records.  The Veteran again recalled that he fell out of the 
top bunk and injured his back.  He reportedly would fall out 
of runs because he could not feel the ground under his feet.  
This numbness reportedly persisted over time.  He reported 
another injury in 2003, which caused severe pain, and led to 
unemployability for which he now receives social security 
disability.  

The diagnosis was degenerative disc and degenerative joint 
disease of the lumbar spine with pain and decreased range of 
motion.  Disc space narrowing was seen at L3-4 and L4-5 with 
facet hypertrophy at those levels.  There was no evidence of 
spondylolisthesis.  Bone mineral density was normal.

The examiner noted the letter from the Veteran's colleague 
attesting to his complaints of low back pain in service; but 
also noted that there were no significant subsequent records 
indicating problems with low back pain until the early 
2000's.  Based on a review of the available medical records, 
including the statement by the July 2003 examiner that the 
Veteran's back pain began in 2002 following his work at 
Firestone, the VA examiner opined that it was less likely 
than not (less than a 50/50 probability) that the Veteran's 
current lumbar spine disability had its onset during service.  

There preponderance of the evidence is against the claim of 
service connection for a low back disability.  The evidence 
of record in support of the claim consists of the Veteran's 
statements regarding the onset of his back pain, the lay 
statement noting the Veteran's in-service complaints of back 
pain, and the Veteran's private doctor's opinion that the 
Veteran's back pain began as a result of physical activity 
during his six years of military service.  However, the 
statements of the Veteran and his buddy are contradictory to 
the Veteran's own statements provided in 2002 and 2003 
regarding the onset of his back pain.  In documents 
supporting an award of Social Security Disability, the 
Veteran reported that he injured his back at work in 2002, 
and that he sustained a previous work-related injury in 1989.  
There was absolutely no mention whatsoever about any in-
service back injury or any back pain prior to 1989.  
Similarly, there is no medical evidence showing complaints, 
treatment or diagnosis of a back disability until this 
decade.  This evidence weighs against the Veteran's assertion 
of a medical nexus between military service and his low back 
complaints as it suggests that his low back pain is related 
to his post-service employment, rather than military duty.  
Further, the Board places significant probative value on the 
reported absence of treatment during service and for many 
years thereafter.  This suggests that the post-service 
symptomatology reported during this decade is too remote in 
time to support a finding of in-service onset, particularly 
given the lack of continuity of symptomatology from military 
discharge in 1988 to the current treatment beginning in 2002.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(lengthy period of absence of medical complaints for 
condition can be considered as a factor in resolving claim).

With regard to the medical opinion provided by the Veteran's 
doctor in May 2004, there is no indication that the doctor 
had access to the service-medical records or the records used 
by the Social Security Administration; thus, it is unknown as 
to whether the private doctor was aware of the employee-
related injuries, or that the first evidence of back pain is 
dated during this decade.  The private doctor does not point 
to any evidence which would support his opinion.  Moreover, 
it appears that the opinion was based solely on the Veteran's 
own self-reported history, which, as illustrated above, is 
inconsistent.  The veteran's own rendition of his history was 
merely recorded without any supplementary independent medical 
opinion regarding the accuracy of that history.  Evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute medical evidence of the 
required nexus.  LeShore v. Brown, 8 Vet. App. 407, 409 
(1995). 

Although the Veteran and his buddy are certainly competent to 
state that the Veteran complained of back pain frequently 
during service, and that he hurt his back during service, the 
Veteran as a lay person has not been shown to be capable of 
making medical conclusions, thus, his statements regarding 
causation are not competent.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  Thus, while the veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  Therefore, he cannot provide a 
competent opinion regarding diagnosis and causation.

Nevertheless, the Veteran's lay statements have been weighed 
against the other evidence of record, including the opinion 
by the VA examiner in October 2008.  The October 2008 
examiner had access to the claims file, pointed out the 
inconsistencies regarding the Veteran's own self-reported 
history, and based the opinion on the totality of the 
evidence, which includes a lengthy period between service and 
this decade without complaints of back pain.  

In February 2009, the Veteran submitted a statement in 
support of his claim that was received by the Board in March 
2009.  The Veteran requested a new VA examination, 
essentially arguing that the October 2008 VA examination was 
inadequate.  The Veteran explained that the examiner did not 
include critical information in the examination report, such 
as the fact that the examiner had to help him tie his shoes 
because he was unable to bend over.  The Veteran also felt 
that the examiner did not fully discuss the results of x-ray 
studies and did not portray the serious nature of the 
Veteran's pain.  Regardless of the Veteran's dissatisfaction 
with the examination, his complaints do not render the 
October 2008 examination inadequate for purposes of 
establishing whether service connection is warranted.  It is 
clear from the October 2008 examination as well as the other 
evidence of record, that the Veteran has a current back 
disability that causes him a significant amount of pain.  
That is clear, and well-documented.  However, the amount of 
pain from which the Veteran suffers is not at issue in this 
case.  Rather, the question is whether the current disability 
is of service origin.  As such, there is no need for another 
VA examination because the fact that the Veteran needs help 
tying his shoes because of pain is not relevant to the 
question of whether the current disability was incurred in 
service.  

The Veteran's statements regarding continuity of 
symptomatology have been considered, as lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against lay 
statements.

The evidence does not reflect that the veteran currently 
possesses a recognized degree of medical knowledge that would 
render his opinions on medical diagnoses or causation 
competent.   See Washington v. Nicholson, 19 Vet App 362 
(2005), citing Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) 
(holding that lay testimony is competent if it is limited to 
matters that the witness has actually observed and is within 
the realm of the witness' personal knowledge).  Thus, the 
veteran's belief that his current back disability began 
during service is of little probative value, and is heavily 
outweighed by the competent medical evidence of record.  

Although the Veteran insists that he injured his back during 
service, and that his later injuries all stemmed from the 
initial in-service injury, his statements are simply not 
supported by the record.  It is entirely possible that the 
Veteran injured his back during service; but the weight of 
the medical evidence indicates that the current back pain did 
not originate in service; thus, based on the competent and 
probative evidence of record, any in-service back injury did 
not result in the back disability that currently exists 
today.  The weight of the medical evidence of record is 
against a finding that the veteran's current disability had 
its onset during service, or is otherwise related to service 
or to a service-connected disability.  

The preponderance of the evidence is against the claim of 
service connection for a low back disability; there is no 
doubt to be resolved; and service connection for a low back 
disability is not warranted.  38 U.S.C.A. § 5107(b), 38 
C.F.R. § 4.3.  


ORDER

Service connection for a low back disability is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


